DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-19 are presented for examination and are allowed.

Priority
3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-117528, filed on July 8, 2020.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on May 18, 2021 was filed before the mailing date of the Notice of allowance on March 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reasons Allowance 

5.        The following is an examiner’s statement of reasons for allowance: 

Prior art of record  Yamamoto (2018/0329524), Hara et al (10,514,785),  Katayama et al (2017/0192549), Koike et al (2018/0024654) and Choi (2021/0263601) discloses the limitation of independent claims 1 wherein periodically transmitting, by a sensor  controller, an uplink signal (i.e. sensor controller transmits a search signal/synchronization signal for detecting the stylus); a stylus, upon receiving the uplink signal (i.e. search signal/ synchronization signal), a transmission and reception schedule (i.e. allocated slot, synchronize drive timing of the stylus pen and drive timing of the touch panel with each other) and generates a downlink signal that is based on an operation state and transmits the downlink signal to the sensor controller; executing, by the stylus, an uplink signal receiving operation for a first predetermined period of time according to the transmission and reception schedule.  Prior art  Chen (2020/0133436),  Kim (2021/0200404) and Park (10,761,619) discloses touch circuit comprises a detection circuit configured to provide an uplink signal; pen protocol setting circuit is configured to set a number or a sequence of multiple periods set as the downlink communication period based on received uplink signal. However prior art of record singularly or in combination thereon fails to disclose claimed limitation of independent claim 1, 9, 17, 18 and 19 wherein the method comprises; responsive to the uplink signal not received through the receiving operation and expiration of the first predetermined period of time, continuing, by the stylus, the uplink signal receiving operation for a second predetermined period of time, instead of transmitting the downlink signal according to the transmission and reception schedule. Therefore, said claim limitation in combination with dependent claims 2-8, 9-16 are found to be allowable over prior art of record. Thus claims 1- 19 are found to be allowed over cited prior arts of record.


Conclusion

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 







/BENYAM KETEMA/Primary Examiner, Art Unit 2626 
        03/17/2022